DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US PGPUB 2010/0180086) in view of Xu et al. (US PGPUB 2018/0189101) and in view of Lakshman et al. (US PGPUB 2020/0097212).
With regard to Claim 1, Allen teaches a method for managing an access request, comprising:

arranging an order of the group of addresses based on address ranges of the addresses of the group of addresses in the storage device ([0058] “Sorting algorithm 408 may order I/O requests 402, 404, and 406 by the address of data blocks they each seek to manipulate. Using this example, sorting algorithm 408 may sort I/O request 406 in position 412, I/O request 402 in position 414, and I/O request 404 in position 416 in elevator queue 410.”);
generating a merged request based on at least one part of the access requests with consecutive addresses among the group of access requests with the arranged addresses ([0025] “The illustrative embodiments recognize that in a sorted elevator queue, certain adjacent I/O requests may be combined, or coalesced, into one I/O request. For example, when two I/O requests request adjacent data blocks, the two I/O requests may be coalesced into one I/O request that requests a larger amount of data beginning at the lower of the two data block addresses.”); and


With further regard to claim 1, Allen does not teach the user state driver as described in claim 1. Xu teaches
the driver being implemented in a user state of the computing system ([0039] “The storage driver 410 may be running in a kernel space or a user space of a host OS for a particular server node. The storage driver 410 passes the workloads to the firmware of a target storage device 421. The firmware of the target storage device 421 performs the actual operation (e.g., read, write, and modify) of the workloads on the target storage device 421.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Allen with the user state driver as taught by Xu in order “to maximize the performance of the attached storage devices” (Xu [0030]).

With further regard to Claim 1, Allen in view of Xu does not teach the merging of both read and write access requests. Lakshman teaches wherein generating the merged request based on at least one part of the access consecutive addresses among the group of access requests with the arranged addresses comprises: 
determining whether at least one part of the access requests with consecutive same access type, wherein the access type comprises a read type and a write type; and in response to determining that the at least one part of the access requests with consecutive addresses has the same access type, selecting, from the group of access requests with the arranged addresses, the at least one part of the access requests to generate the merged request ([0023] “The logic 160 coalesces several commands into a single packet before sending the same to an inline network packet processing element… For PCIe write commands (host NVMe reads), the write data is coalesced into a larger packet. The length of the larger packets is the sum of the lengths of all of the coalesced CReq lengths used to make the large packet. For PCIe read commands (host NVMe writes), several CReq read requests are sent as a single larger read request.” [0050] “The number of bytes coalesced so far in a given in-progress join is checked, and the next expected address (e.g., the last address, plus 256 bytes) is compared with the address associated with the incoming packet,” wherein this disclosure indicates that the read/write coalescing in Lakshman is performed on requests having consecutive addresses.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Allen in view of Xu with the merging of both read and write access requests as taught by Lakshman in order “to achieve improved throughput across the fabric 180, even though a local PCIe implementation operates in smaller chunk sizes” (Lakshman [0047]).


determining a first access request and a second access request having consecutive addresses with the first access request among the at least one part of the access requests; and determining a merged address of the merged request based on a start address of an address of the first access request and an end address of an address of the second access request ([0025] “For example, when two I/O requests request adjacent data blocks, the two I/O requests may be coalesced into one I/O request that requests a larger amount of data beginning at the lower of the two data block addresses.”).

With regard to claim 5, Allen in view of Xu and Lakshman teaches all the limitations of Claim 3 as described above. Lakshman further teaches wherein the executing a data access operation on the storage device based on the merged request comprises:
reading data from the merged address in the storage device, in response to determining an access type of the group of access requests being the read type ([0023] “The logic 160 coalesces several commands into a single packet before sending the same to an inline network packet processing element (not shown) for encapsulation/conversion to the appropriate Ethernet protocol to go out over fabric 180 … For PCIe read commands …. several CReq read requests are sent as a single larger read request, again with a summary length and a starting address from where to fetch the data.”);


With regard to Claim 7, Allen in view of Xu and Lakshman teaches all the limitations of Claim 1 as described above. Allen further teaches wherein the method further comprises:
executing the data access operation on the storage device based on other access requests except for the at least one part of the access requests of the group of access requests ([0060] “at location 414 the I/O requests in three subsequent positions may be coalesced together because they seek to manipulate adjacent or nearby data blocks on a data storage device.” [0061] “coalesced I/O request 420 may be formed using I/O requests at position 414 and some other consecutive positions in elevator queue 410. Coalesced I/O request 420 is then directed to a data storage device,” wherein the individual requests which were coalesced are not sent as part of the I/O to the ‘data storage device’ since the ‘coalesced I/O request’ is sent 

With regard to Claims 11, 13, 15 and 17, these claims are equivalent in scope to Claims 1, 3, 5 and 7 rejected above, merely having a different independent claim type, and as such Claims 11, 13, 15 and 17 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1, 3, 5 and 7. 
With further regard to Claim 11, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Allen reference also anticipates these additional elements of Claim 11, for example, wherein the apparatus comprises: 
at least one processor (Fig. 2: Processing Unit 206); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Fig. 2: Disk 226, wherein [0047] “Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as hard disk drive 226, and may be loaded into main memory 208 for execution by processing unit 206. The processes of the illustrative embodiments may be performed by processing unit 206 using computer implemented instructions, which may be located in a memory, such as, for example, main memory 208, read only memory 224, or in one or more peripheral devices.”).

. 

	
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Xu and Lakshman as applied to Claims 3 and 13 above, and further in view of Madan (US PGPUB 2015/0213047).
With regard to claim 4, Allen in view of Xu and Lakshman teaches all the limitations of claim 3 as described above. Allen in view of Xu and Lakshman does not teach the merge threshold as described in claim 4. Madan teaches wherein the method further comprises:
generating the merged request, in response to determining a range of the merged address of the merged request being smaller than or equal to a preset threshold ([0049] “In an example, a coalescence sequence threshold may be maintained. The coalescence sequence may correspond to a threshold number of adjacent data blocks for coalescing into a single deduplication command. Responsive to the deduplication sequence satisfying the coalescence sequence threshold”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Allen in view of Xu and Lakshman with the merge threshold as taught by Madan such that “the coalescence sequence threshold may be increased or decreased to improve performance, such as response time for write commands” (Madan [0049]).

. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Xu and Lakshman as applied to Claims 3 and 13 above, and further in view of Pierson et al. (US PGPUB 2021/0026768).
With regard to claim 6, Allen in view of Xu and Lakshman teaches all the limitations of claim 3 as described above. Allen in view of Xu and Lakshman does not teach the write request response as described in claim 6. Pierson teaches wherein the executing a data access operation to the storage device based on the merged request comprises:
generating merged data based on the first piece of data in the first access request and the second piece of data in the second access request in response to determining an access type of the group of access requests being the write type ([0092] “As each separate write request has a certain amount of overhead, it may be more efficient to merger a number of these sequential write requests into a single write request. The merge controller 420 is configured to detect multiple sequential write requests as they are queued into the FIFO buffers and merge two or more of the write requests into a single write request”);
returning a first response to the first access request and returning a second response to the second access request, in response to writing the merged data into the merged address in the storage device ([0092] “responses to the multiple write requests may be returned to the master peripheral” [0141] “The arbiter circuit 260 is configured to increase the number of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Allen in view of Xu and Lakshman with the write request response as taught by Pierson in order to provide feedback to the write requestors indicating that the write request has been correctly processed, thereby providing improved memory system coherency and reliability, as is well-known in the art.

With regard to Claim 16, this claim is equivalent in scope to Claim 6 rejected above, merely having a different independent claim type, and as such Claim 16 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 6. 

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Xu and Lakshman as applied to Claims 1 and 11 above, and further in view of Benhase et al. (US PGPUB 2013/0024625).
With regard to claim 8, Allen in view of Xu and Lakshman teaches all the limitations of claim 1 as described above. Allen in view of Xu and Lakshman does not teach the circular linked list as described in claim 8. Benhase teaches wherein the acquiring a group of access requests for performing data access to a storage device in a computing system comprises:
acquiring the group of access requests from a circular linked list storing access requests for accessing to the storage device ([0007] “One technique for exploiting both temporal and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Allen in view of Xu and Lakshman with the circular linked list as taught by Benhase such that “entries are ordered in the linked list according to the storage location to which the associated write request is directed to exploit the benefits of spatial locality” (Benhase [0007]). 

With regard to Claim 9, Allen in view of Xu, Lakshman and Benhase teaches all the limitations of Claim 8 as described above. Allen teaches wherein the method further comprises:
selecting the group of access requests from the circular linked list within a preset time interval, a number of access requests of the group of access requests being smaller than or equal to a threshold number ([0010] “A number of requests in the elevator queue is determined if the elevator queue is unsorted. The unsorted elevator queue is monitored. Reaching a threshold condition in the unsorted elevator queue is detected. Sorting of the unsorted elevator queue is initiated.” [0065] “elevator queue monitor component 502 may monitor elevator queue 506 from time to time, at set periods” [0066] “the threshold condition may be a total number of I/O requests pending in unsorted elevator queue 506.”).

With regard to Claim 10, Allen in view of Xu, Lakshman and Benhase teaches all the limitations of Claim 8 as described above. Benhase teaches wherein the method further comprises:


With regard to Claims 18-19, these claims are equivalent in scope to Claims 8-9 rejected above, merely having a different independent claim type, and as such Claims 18-19 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 8-9. 

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-11 and 13-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	March 9, 2022